Citation Nr: 1531068	
Decision Date: 07/21/15    Archive Date: 08/05/15

DOCKET NO.  09-25 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for migraine headaches.
 
2.  Entitlement to an initial higher rating for service connected low back strain, also claimed as partial scoliosis, rated as 10 percent disabling prior to November 20, 2012, and 40 percent disabling since November 20, 2012.

3.  Entitlement to an initial higher rating for radiculopathy of the left lower extremity rated as 20 percent disabling, effective November 20, 2012. 

4.  Entitlement to an initial higher rating for radiculopathy of the right lower extremity rated as 10 percent disabling, effective November 20, 2012.

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel


INTRODUCTION

The Veteran had active service from September 2001 to September 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, and was subsequently transferred to the Atlanta, Georgia, RO.

A Travel Board hearing was held at the RO in January 2012 before the undersigned Veterans Law Judge and a copy of the hearing transcript has been associated to the record.

In October 2012 the Board remanded the issue of entitlement to service connection for migraine headaches and the issue of entitlement to a higher initial rating in excess of 10 percent for low back strain for further development. 

During the pendency of the appeal, a February 2013 rating decision granted the Veteran a higher rating of 40 percent for his low back strain effective November 20, 2012.  As a higher rating is available for the disability before and after that date and the Veteran is presumed to seek the maximum available benefit for a disability, the Board has characterized the appeal as to low back strain as set forth on the title page of this decision.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007); AB v. Brown, 6 Vet. App. 35, 38 (1993).  

By way of the February 2013 rating decision, the RO service connection for radiculopathy of the left lower extremity and of the right lower extremity and assigned 20 percent and 10 percent disability ratings, respectively, effective November 20, 2012.  While the Veteran did not appeal the February 2013 rating decision, such issues are part and parcel of his claim of entitlement to a higher rating for his low back strain as the rating criteria governing the evaluation of such disabilities specifically indicate that that any associated objective neurologic abnormalities, be separately evaluated under an appropriate diagnostic code.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243, General Rating formula for Diseases and Injuries of the Spine (2014).  Thus, those issues are now listed on the title page.   

The Board notes that the issue of entitlement to a TDIU rating has not been adjudicated by the Agency of Original Jurisdiction (AOJ) but has been raised by the record.  Thus, the Board finds that although an appeal was not received on the issue of entitlement to a TDIU rating, it is now before the Board because it has been reasonably raised during the adjudicatory process of the underlying claim for a higher rating for low back strain and is a component of the instant appeal. When examined by VA in November 2012, the examiner indicated that the Veteran's thoracolcumbar spine condition impacted on the Veteran's ability to work.   See Rice v. Shinseki, 22 Vet. App. 447,454-455 (2009).  Therefore, the issue is listed on the title page.

The Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  A review of the documents in Virtual VA and VBMS reveals a June 2015 Brief submitted by the Veteran's representative and VA treatment records that were reviewed by the AOJ in the February 2013 supplemental statement of the case.  A waiver of RO review of this evidence was received in July 2015.  

The issue of entitlement to service connection for migraine headaches is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to November 20, 2012, the low back strain was manifested by range of motion for flexion to 90 degrees and a combined range of motion to 240 degrees.  Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis were not demonstrated and, there was no diagnosis of intervertebral disc syndrome.

2.  Since November 20, 2012, the Veteran's low back strain is manifested by flexion to 15 degrees; unfavorable ankylosis of the entire thoracolumbar spine, and incapacitation episodes which required bedrest were not demonstrated. 

3.  Since July 25, 2007, the Veteran's radiculopathy of the left lower extremity is manifested by moderate incomplete paralysis; it is not manifested by moderately severe incomplete paralysis.  

4.  Since July 25, 2007, the Veteran's radiculopathy of the right lower extremity is manifested by mild incomplete paralysis; it is not manifested by moderate incomplete paralysis.  



CONCLUSIONS OF LAW

1.  Prior to November 20, 2012, the criteria for a rating greater than 10 percent for low back strain have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, including Diagnostic Code 5237 (2014).

2.  Since November 20, 2012, the criteria for a rating greater than 40 percent for low back strain have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, including Diagnostic Code 5237 (2014).

3.  Since July 25, 2007, the criteria for a separate rating of 20 percent, but not higher, for radiculopathy of the left lower extremity have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.10, 4.120, 4.123, 4.124, 4.124a, Diagnostic Code 8520 (2014).

4.  Since July 25, 2007, the criteria for a separate rating of 10 percent, but not higher, for radiculopathy of the right lower extremity have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.10, 4.120, 4.123, 4.124, 4.124a, Diagnostic Code 8520 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record that is necessary to substantiate the claim.  The Veteran should be informed as to what portion of the information and evidence VA will seek to provide, and what portion of such the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.

The Board observes that the Veteran has appealed with respect to the propriety of the initially assigned ratings for his low back strain from the original grant of service connection.  VA's General Counsel has held that no VCAA notice is required for such downstream issues.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  In addition, the Board notes that the Court held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  In this case, the Veteran's claim for service connection for low back strain was granted and an initial rating was assigned in the December 2006 rating decision on appeal.  In February 2013, the rating for the low back strain was increased to 40 percent as of November 20. 2012.  As part of the same claim, separate ratings were awarded by the RO in February 2013 for radiculopathy of the right and left lower extremities.  Therefore, as the Veteran has appealed initially-assigned ratings, no additional 38 U.S.C.A. § 5103(a) notice is required because the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

VA has a duty to assist the Veteran in the development of his claims.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished with respect to the issues on appeal, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained the Veteran's VA treatment records.  In addition, the Veteran has not identified any outstanding private treatment records that need to be obtained.  In October 2012 the RO sent the Veteran a letter requesting that he identify any outstanding private treatment provider who has relevant evidence and to submit any authorization forms to obtain the relevant outstanding evidence.  However, the authorization forms submitted in November 2012 were for VA records and no private provider was noted.  The duty to assist in the development and adjudication of a claim is not a one-way street. Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996).  If a claimant wishes help, he or she cannot passively wait for it in circumstances where he or she may or should have evidence that is essential in obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193, reconsideration denied, 1 Vet. App. 406 (1991) (per curiam).  Since the Veteran has not identified any additional, outstanding records that have not been requested or obtained the Board finds that VA has satisfied its duty to assist in this regard.  

The RO also afforded the Veteran VA examinations in March 2006, March 2009, and November 2012.  The Board finds that the examinations are adequate in order to evaluate the Veteran's service-connected low back strain, as they consisted of clinical interviews, review of the medical history, and full physical examination that addressed the relevant rating criteria.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  At the Veteran's hearing he testified that the March 2006 and March 2009 VA examiners did not use a goniometer to accurately measure the range of motion of the Veteran's low back strain.  A goniometer is defined as "indispensable" by VA regulations. See 38 C.F.R. § 4.46 ("The use of a goniometer in the measurement of limitation of motion is indispensable in examinations . . .").  There is evidence that the November 2012 VA examiner used a goniometer because right above the range of motion findings the VA examiner is directed to use one.  While it was not specifically noted in the March 2006 and March 2009 VA examination reports that the VA examiner used a goniometer there is a presumption of regularity under which it is assumed that government officials "have properly discharged their official duties."  United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926).  The presumption of regularity in the administrative process may be rebutted by "clear evidence to the contrary."  Schoolman v. West, 12 Vet. App. 307, 310 (1999); Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994).  The Veteran has not submitted clear evidence showing the examination was not conducted in the regular manner appropriate for an evaluation of a lumbar spine disability.  Thus, the Board finds that the VA examinations of record are adequate. 

In October 2012 the Board remanded the Veteran's claims to obtain outstanding VA treatment records and to afford the Veteran a VA examination.  As noted in the February 2013 supplemental statement of the case (SSOC), the AOJ obtained the Veteran's VA treatment records and associated them with his claims file.  Additionally, the Veteran was afforded a VA examination of his spine in November 2012, as discussed above.  In addition, the RO sent the Veteran a letter in October 2012 requesting that he identify any outstanding private treatment provider who has relevant evidence and to submit any authorization forms to obtain the relevant outstanding evidence.  However, the authorization forms submitted in November 2012 were for VA treatment and no private provider was noted.  Therefore, there are no identified, potential outstanding private treatment records.  Thus, as the requested development has been completed, no further action to ensure compliance with the remand directive is required.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999). 

Additionally, in January 2012, the Veteran was provided an opportunity to set forth his contentions during the hearing before the undersigned Veterans Law Judge.  In Bryant v. Shinseki, the Court held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2012). 

Here, during the January 2012 hearing, the undersigned Veterans Law Judge discussed the issues on appeal and what was required to grant the benefit sought.  Also, information was solicited regarding the nature and severity of the Veteran's low back strain.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  Id. at 497.  In addition, the Board remanded in October 2012 in order to obtain a VA examination and any outstanding treatment records.  As such, the Board finds that, consistent with Bryant, the undersigned Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board may proceed to adjudicate the claims based on the current record. 

Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional outstanding evidence that is necessary for a fair adjudication of the claim that has not been obtained.  No further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  Under these circumstances, the Board finds that the Veteran is not prejudiced by proceeding to adjudicate the merits of the claims herein decided.


II. Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service. The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7. All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3. 

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath, 1 Vet. App. at 594.  In Fenderson v. West, 12 Vet. App. 119 (1999), the Court noted an important distinction between an appeal involving a veteran's disagreement with the initial rating assigned at the time a disability is service connected.  Where the question for consideration is the propriety of the initial rating assigned, evaluation of the medical evidence since the effective date of the grant of service connection, and consideration of the appropriateness of "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts found) is required.  See Fenderson, 12 Vet. App. at 126.

Low Back Strain

The December 2006 rating decision granted the Veteran service connection for low back strain and assigned a 10 percent disability rating effective September 26, 2005.  During the pendency of the appeal, by way of a February 2013 rating decision, the Veteran was granted a higher rating of 40 percent effective November 20, 2012.  The Veteran was granted both ratings under 38 C.F.R. § 4.71a, Diagnostic Code 5237, lumbosacral strain.  
	
Under the current regulations, disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (for Diagnostic Codes 5235 to 5243, unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes).  Ratings under the General Rating Formula for Diseases and Injuries of the Spine are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  

Under the General Rating formula for Diseases and Injuries of the Spine, ratings are assigned as follows:  a 10 percent evaluation is in order for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; muscle spasm, guarding, or localized tenderness not resulting in an abnormal gait or abnormal spinal contour; or a vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is awarded for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is warranted for unfavorable ankylosis of the entire spine.

Note (1) to the rating formula specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2). Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.

Intervertebral disc syndrome (preoperatively or postoperatively) may be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined.  See 38 C.F.R. § 4.25 (combined ratings table).  The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes provides that a 10 percent disability evaluation is warranted when there are incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months.  A 20 percent disability evaluation is warranted when there are incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  40 percent evaluation is warranted when there are incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A 60 percent evaluation is warranted when there are incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  

Note (1) provides that an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

In determining the degree of limitation of motion, the provisions of 38 C.F.R. 
§§ 4.10, 4.40, and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995). 

The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10. 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance. Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id., quoting 38 C.F.R. § 4.40. 

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45. 

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  In Burton v. Shinseki, 25 Vet. App. 1, 5 (2011), the Court found that, when 38 C.F.R. § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, the Board should address its applicability. 

An October 2005 x-ray study revealed slight scoliotic deformity of the mid-thoracic spine with apex directed towards the right at level T6-7.  There was no acute bony abnormality.  The vertebral body points and the disc space height both appeared to be maintained on the scoliotic deformity.  No acute abnormality was seen.  In an October 2005 VA treatment note it was stated that the Veteran denied any radicular pain in the lower extremities or any alteration in bowel/bladder habits.  In another October 2005 VA treatment note it was stated that the Veteran had constant lower back pain that was aching, sharp, and crushing.  It was also noted in October 2005 that he had a Toradol injection for his back.  In November 2005 it was stated that the Veteran had paraspinal tenderness but he did not have any motor or sensory abnormality or deficits.  He also did not have any focal deficits.  In a December 2005 VA treatment note it was stated that the Veteran had back pain that was worse when he was in the supine position.  He used Naproxen and muscle relaxers.  His lower paraspinal area was tender and he had normal flexion and rotation.  

The Veteran was afforded a VA examination in March 2006.  It was noted that he had stiffness of the lower back due to pain.  The pain was noted to occur three times per day and lasted for two hours.  The pain traveled all over the back and it was both aching and sharp in nature.  The pain was about a 6 out of 10.  It could be elicited by physical activity and prolonged standing but it was relieved by rest.  At the time of the pain he could function without medication but he used Motrin.  He reported that his condition did not cause incapacitation.  The VA examiner stated that the functional impairment was limited prolonged walking and standing.  For his back condition secondary to stiffness, which was noted separately from his low back condition, it was noted that his pain was relieved by rest and that he required bed rest but it did not cause incapacitation.  The functional impairment was limited by prolonged walking, standing, lifting, and running.  Examination of the thoracolumbar spine revealed no complaints of radiating pain on movement.  There was tenderness noted on examination of the mid lumbar, thoracic spine but no muscle spasms were present.  He had positive straight leg raising on the right side.  There was no ankylosis of the lumbar spine.  His range of motion was to 90 degrees for flexion, to 30 degrees for extension, to 30 degrees for bilateral lateral flexion, and to 30 degrees for bilateral rotation; pain occurred at the end point for all ranges of motion.  Pain was noted to additionally limit the joint function after repetitive use; it also had a major functional impact.  After repetitive use he was not additionally limited by fatigue, weakness, lack of endurance, and incoordination; they were noted to limit the joint function by 0 degrees.  There were no signs of intervertebral disc syndrome with chronic and permanent nerve root involvement.   Neurological examination of the lower extremities revealed normal limits for motor function and sensory function.  The Veteran was diagnosed with low back strain.  The subjective factors were a history of chronic back pain and stiffness with lifting and prolonged walking.  The objective factors were tenderness of the back, pain with full range of motion, and positive straight leg raising test for both the right and left.  

In a July 25, 2007, VA treatment note it was stated that the Veteran had radiculopathy.

At the March 2009 VA examination the Veteran reported that he had stiffness and numbness due to his spine condition.  He reported no loss of bladder control or bowel control.  He reported constant pain in the lower back that traveled to both feet and the pain was burning, aching, and sharp.  The pain was an 8 out of 10 and it could either be elicited by physical activity or it could occur spontaneously.  The pain was relieved by Motrin, Tylenol 3, and Aquatic Therapy.  At the time of pain he could function with medication and he reported that his condition had not resulted in any incapacitation.  It was noted that there was termination from employment due to not being able to perform and keep up with job requirements.  He reported the following functional impairment: no prolonged sitting, standing or walking, limited bending at the waist, needs assistance with dressing, and no driving for long distances.  He wore a brace for ambulation because it alleviated the pain.  On examination there was no evidence of radiating pain on movement.  Muscle spasm was absent and no tenderness was noted.  He had negative straight leg raising on both sides.  There was no ankylosis of the lumbar spine.  His range of motion was to 90 degrees for flexion, to 30 degrees for extension, to 30 degrees for bilateral lateral flexion, and to 30 degrees for bilateral rotation; pain occurred at the end point for all ranges of motion.  Pain was noted to additionally limit the joint function after repetitive use.  Pain also had the major functional impact.  After repetitive use he was not additionally limited by fatigue, weakness, lack of endurance, and incoordination; they were noted to limit the joint function by 0 degrees.  There were no signs of intervertebral disc syndrome with chronic and permanent nerve root involvement.   Neurological examination of the lower extremities revealed normal limits for motor function and sensory function.  

In a September 2011 VA treatment note it was stated that all of his ranges of motion were normal but there was pain. 

The Veteran was afforded a VA examination in November 2012.  He reported that the pain kept him from bending, sitting, lifting, prolonged standing, and walking.  He could not go without his back brace and his back pain inhibited his sexual activity.  He reported difficulty in getting dressed.  His range of motion was to 30 degrees for flexion with pain at 15 degrees; to 10 degrees for extension with pain at 0 degrees; bilateral lateral flexion was to 15 degrees with pain at 0 degrees; right lateral rotation was to 15 degrees with pain at 15 degrees; and his left lateral rotation was to 25 degrees with pain at 15 degrees.  After repetitive testing his range of motion was to 15 degrees for flexion, 10 degrees for extension, 15 degrees for bilateral lateral flexion, 15 degrees for right lateral rotation, and 20 degrees for left lateral rotation.  The contributing factors for his functional loss, functional impairment and/or additional limitation of range of motion was less movement than normal, weakened movement, pain on movement, instability of station, disturbance of locomotion, and interference with sitting, standing, and/or weight bearing.  While he had localized tenderness or pain to palpation he did not have any guarding or muscle spasm of the thoracolumbar spine.  He had normal sensory examination results for the upper anterior thigh (L2), thigh/knee (L3/4), lower leg/ankle (L4/L5/S1), and foot/toes (L5).  He had negative straight leg raising on the right side and positive straight leg raising on the left side.  He had radiculopathy that was described as mild for the right side for intermittent pain, paresthesias and/or dysesthesias, and numbness.  For the left side his radiculopathy was described as moderate for intermittent pain, paresthesias and/or dysesthesias, and numbness.  It was noted that his sciatic nerve was involved on both sides and it was noted to be mild on the right side and moderate on the left side.  He did not have any other neurologic abnormalities or findings.  He did not have a diagnosis of intervertebral disc syndrome.  His spine condition was noted to impact his ability to work because he could not bend, stoop, crawl, lift, or bend.  He also had increased pain with prolonged walking, standing, or sitting.  

In order for the Veteran to warrant a higher rating in excess of 10 percent prior to November 20, 2012, there needs to be evidence of forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  It was noted in December 2005 and September 2011 that his range of motion was normal.  At the March 2006 and March 2009 VA examinations it was noted that his range of motion for flexion was to 90 degrees and his combined range of motion was to 240 degrees.  In addition, the Veteran has not described his decreased range of motion in the terms of degrees.  Therefore, the Board finds that the Veteran's low back strain is not manifested by more than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees.  In November 2005 it was noted that the Veteran had paraspinal tenderness but there was no notation of muscle spasms or guarding.  At the March 2006 VA examination there was tenderness noted on examination of the mid lumbar, thoracic spine but no muscle spasms were present.  While at the March 2009 VA examination there was no tenderness noted and no muscle spasms present.  Thus, the Board finds that there is no evidence of muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  The Board finds that prior to November 20, 2012, the Veteran's low back strain does not warrant a rating in excess of 10 percent. 

In order for the Veteran to warrant a higher rating in excess of 40 percent since November 20, 2012, there needs to be evidence of unfavorable ankylosis of the entire thoracolumbar spine; however, the Veteran's range of motion for flexion was to 15 degrees at the November 2012 VA examination.  In addition, the Veteran has not described any decreased range of motion in actual degrees.  In addition, by definition, he does not suffer from lumbar ankylosis.  DORLAND'S ILLUSTRATED MEDICAL DICITIONARY 94 (31st ed. 2007) (ankylosis is the "immobility and consolidation of a joint due to disease, injury, or surgical procedure.").  Therefore, the Veteran does not warrant an increased rating in excess of 40 percent since November 20, 2012. 

The Board also finds that at no point during the pendency of the appeal the Veteran warrants a higher rating under intervertebral disc syndrome.  In order for the Veteran to warrant a higher rating prior to November 20, 2012, there needs to be evidence of incapacitating episodes having a total duration of at least 2 weeks but not more than 4 weeks during the past 12 months.  In order for the Veteran to warrant a higher rating since November 20, 2012, there needs to be evidence of incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  The Board notes that the Veteran reported at the March 2006 VA examination that his pain was relieved by rest and he required bed rest.  However, he also reported that it did not cause incapacitation.  In addition, at no point during the pendency of the appeal has the Veteran been diagnosed with intervertebral disc syndrome.  Thus, the Board finds that the Veteran does not warrant a higher rating based upon intervertebral disc syndrome. 

In reaching the above-noted conclusions, the Board has, consistent with DeLuca, considered the Veteran's functional loss due to pain and other factors set forth in 38 C.F.R. §§ 4.40 and 4.45; however, the pertinent medical evidence reflects that the assigned 10 and 40 percent schedular ratings properly compensates the Veteran for the extent of any such loss during the periods in question.  In this regard, the Veteran underwent a Toradol injection in October 2005.  In March 2006 the Veteran reported stiffness of the lower back due to pain.  The VA examiner stated that the functional impairment of the Veteran's spine was that he was limited by prolonged walking and standing.  While pain was noted to have a major functional impact it was noted that after repetitive use there was no change in his range of motion because of fatigue, weakness, lack of endurance, and incoordination.  At the March 2009 VA examination the Veteran reported that he could function with the pain if he took medication.  The Veteran wore a brace in order to alleviate the pain when he was walking.  While pain was noted to have a major functional impact it was also noted that after repetitive use there was no change in his range of motion because of fatigue, weakness, lack of endurance, and incoordination.  It was also noted that the Veteran had full range of motion and that the pain occurred at the endpoint of all ranges of motion.  At the November 2012 VA examination the Veteran reported that he difficulty in getting dressed and it was noted that he had less movement than normal, weakened movement, pain on movement, instability, disturbance of locomotion, and interference with sitting, standing, and/or weight bearing.  But after repetitive testing there was no change in any ranges of motion.  Thus, there is no medical evidence that the Veteran's pain or incoordination was so disabling as to effectively result in higher ratings at any point during the pendency of the appeal.  The Board points out, moreover, that the criteria under the General Rating Formula are to be applied with or without symptoms of pain (whether or not it radiates), aching or stiffness in the area of the spine involved.  See 38 C.F.R. § 4.71a.

As noted above, Note (1) to the General Rating Formula requires that VA consider whether combining ratings for orthopedic and neurological manifestations would result in a higher rating for the Veteran's service-connected low back strain.  As discussed in further detail below, the Veteran is currently service-connected for radiculopathy of the left lower extremity and right lower extremity effective July 25, 2007.  Prior to July 25, 2007, the Board finds that the Veteran does not warrant separate ratings for radiculopathy of either extremity.  In October 2005 the Veteran denied any radicular pain in the lower extremities or any alteration in his bowel/bladder habits.  In November 2005 he did not have any motor or sensory deficit or abnormalities.  He also did not have any focal deficits.  While the Veteran had positive straight leg raising for both legs at the March 2006 VA examination his neurological examination of the lower extremities revealed normal limits for motor and sensory function.  In addition, examination of the thoracolumbar spine revealed no complaints of radiating pain on movement.  In addition, throughout the pendency of the appeal, he did not have any other neurologic abnormalities.  Thus, the Board finds that the medical evidence does not support a finding that prior to July 25, 2007, the Veteran has any separately ratable neurological manifestations of his lumbar spine.  The Board also finds that at no point during the pendency of the appeal does the Veteran have any other separately ratable neurological manifestations other than the service-connected radiculopathy of the left and right lower extremities.  

In so finding, the Board finds that the Veteran's report of pain is credible and consistent with the medical evidence of record as the Veteran is competent to report observable symptoms.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, the Board finds that the lay assertions made in support of his claim for higher schedular ratings are not entitled to more weight than the objective findings rendered by trained medical professionals in evaluating the Veteran's lumbar spine disability.  See 38 C.F.R. § 3.159(a)(1)  (competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  See also Bostain v. West, 11 Vet. App. 124, 127 (1998).  With regard to the overall severity in terms of limitation of motion, abnormal posture, muscle spasm, etc., the Board places greater probative weight to the findings of the VA examiners who have greater training and expertise than the Veteran in evaluating orthopedic and neurologic disabilities, and provide more precise range of motion findings through use of a goniometer.   After the Board has fully considered the statements from the Veteran regarding his symptomatology competent, persuasive evidence indicates that the Veteran's lumbar spine disability warrants no more than the currently assigned 10 and 40 percent disability ratings.

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id. 

In the instant case, the Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected low back strain with the established criteria found in the rating schedule.  In this regard, the specific diagnostic criteria adequately addresses the whole of the Veteran's symptoms referable to his low back strain as well as the functional impairment resulting from symptoms related to such disability.  See DeLuca, supra; Mitchell, supra.  Therefore, there are no additional symptoms of the Veteran's service-connected low back strain that are not contemplated by the rating schedule to warrant an extra-schedular rating. 

In this regard, a wide range of signs and symptoms are contemplated in the applicable rating criteria for the Veteran's low back strain.  Such service-connected disorder requires application of the holding in Deluca, supra, and Mitchell, supra, which, in turn, requires consideration of 38 C.F.R. §§ 4.40 and 4.45. 38 C.F.R. § 4.40 requires consideration of functional loss, including the ability to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, pain, weakness, and atrophy.   Likewise, 38 C.F.R. § 4.45 requires consideration of, in part, incoordination, impaired ability to execute skilled movements, painful motion, swelling, deformity, disuse atrophy, instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing.  Also, 38 C.F.R. § 4.59 requires consideration of such matters as unstable or mal-aligned joints, and crepitation as well as any painful arthritic motion.  As such, in the instant case, the Veteran's 10 and 40 percent ratings contemplate any functional loss, to include limited range of motion and pain, as a result of his low back strain symptomatology. 

Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology associated with the service-connected low back strain.  As such, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating for the service-connected low back strain is not warranted.  Thun, supra; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).

Furthermore, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  However, in this case, even after affording the Veteran the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there is no additional impairment that has not been attributed to a specific, rated disability.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to an initial rating in excess of 10 percent for low back strain prior to November 20, 2012, and 40 percent since November 20, 2012.   As such, that doctrine is not applicable in the instant appeal, and his claim must be denied. 38 U.S.C.A. § 5107. 

Radiculopathy of the Bilateral Lower Extremities

As noted above, the February 2013 rating decision granted the Veteran service connection for radiculopathy of the left leg and of the right leg both secondary to his service-connected low back strain.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243, General Rating formula for Diseases and Injuries of the Spine.  Under 38 C.F.R. § 4.124a, Diagnostic Code 8520, he was granted a 20 percent disability rating for his left lower extremity and a 10 percent disability rating for his right lower extremity both effective November 20, 2012.  After a careful review of the Veteran's claims file the Board finds that the Veteran's radiculopathy of the left lower extremity warrants a 20 percent disability rating, but not higher, effective July 25, 2007, the date of a VA treatment note.  The Board also finds that the Veteran's radiculopathy of the right lower extremity warrants a 20 percent disability rating, but not higher, effective July 25, 2007, the date of a VA treatment note.  
 
The Notes following the General Rating Formula for Diseases and Injuries of the Spine provide further guidance in rating diseases or injuries of the spine.  Note (1) provides that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be rated separately under an appropriate diagnostic code.   

Diagnostic Code 8520 provides that mild incomplete paralysis of the sciatic nerve is rated as 10 percent disabling; moderate incomplete paralysis is rated as 20 percent disabling; moderately severe incomplete paralysis is rated as 40 percent disabling; and severe incomplete paralysis, with marked muscular atrophy, is rated as 60 percent disabling.  Complete paralysis of the sciatic nerve, the foot dangles and drops, no active movement possible of muscles below the knee, flexion of knee weakened or (very rarely) lost, is rated 80 percent disabling.  

The term "incomplete paralysis" with this and other peripheral nerve injuries indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  

When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The ratings for the peripheral nerves are for unilateral involvement; when there is bilateral involvement, the VA adjudicator is to combine the ratings for the peripheral nerves, with application of the bilateral factor.  38 C.F.R. § 4.124a.  

As discussed above, prior to July 25, 2007, the Board finds that the Veteran does not warrant separate ratings for radiculopathy of either extremity.  In October 2005 the Veteran denied any radicular pain in the lower extremities or any alteration in his bowel/bladder habits.  In November 2005 he did not have any motor or sensory deficit or abnormalities.  He also did not have any focal deficits.  While the Veteran had positive straight leg raising for both legs at the March 2006 VA examination his neurological examination of the lower extremities revealed normal limits for motor and sensory function.  In addition, examination of the thoracolumbar spine revealed no complaints of radiating pain on movement.  However, in the July 25, 2007, VA treatment note it was stated that the Veteran had radiculopathy.  Even though the Veteran had a normal neurological examination at the March 2009 VA examination he reported numbness and constant pain in the lower back that traveled to both feet.  He reported that this pain was burning, aching, and sharp.  This was the same description of pain that the Veteran testified to at his Board hearing.  In addition, the Veteran's radiculopathy of the left lower extremity has only been described as moderate and his radiculopathy of the right lower extremity has only been described as mild; the actual severity was only described at the November 2012 VA examination.  Thus, the Board finds that there is evidence of radiculopathy of both extremities effective June 25, 2007, and that there is no evidence of moderately severe incomplete paralysis of the left leg or moderate incomplete paralysis of the right leg for higher ratings. 

As noted above, in exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  In the instant case, the Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected radiculopathy of the left lower extremity and right lower extremity with the established criteria found in the rating schedule.  In this regard, the specific diagnostic criteria adequately addresses the whole of the Veteran's symptoms referable to his radiculopathy of the left lower extremity and right lower extremity as well as the functional impairment resulting from symptoms related to such disability.  There are no additional symptoms of the Veteran's service-connected radiculopathy of the left lower extremity and right lower extremity that are not contemplated by the rating schedule to warrant an extra-schedular rating.  In this regard, a wide range of signs and symptoms are contemplated in the applicable rating criteria for the Veteran's radiculopathy of the left lower extremity and right lower extremity.  However, in the instant case, the Veteran's 20 and 10 percent ratings contemplate any functional loss as a result of his radiculopathy of the left lower extremity and right lower extremity.  Therefore, referral for an extraschedular rating is not warranted.  

Furthermore, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  However, in this case, even after affording the Veteran the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there is no additional impairment that has not been attributed to a specific, rated disability.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.

For all the foregoing reasons, the Board finds that the Veteran's radiculopathy of the left lower extremity warrants a 20 percent rating, but not higher, effective June 25, 2007, and his radiculopathy of the right lower extremity warrants a 10 percent rating, but not higher, effective June 25, 2007.    


ORDER

Prior to November 20, 2012, an initial rating in excess of 10 percent for low back strain is denied. 

Since November 20, 2012, a rating in excess of 40 percent for low back strain is denied. 

Since June 25, 2007, a separate rating of 20 percent, but not higher, for radiculopathy of the left lower extremity is granted, subject to the regulations controlling disbursement of VA monetary benefits.  

Since June 25, 2007, a separate rating of 10 percent, but not higher, for radiculopathy of the right lower extremity is granted, subject to the regulations controlling disbursement of VA monetary benefits.  


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In October 2012 the Board remanded the issue of entitlement to service connection for migraine headaches in order for the Veteran to be afforded a VA examination.  The Board noted that the Veteran testified that his migraine headaches began while he served at the Marine Corps Air Station in Beaufort, South Carolina, and have continued since then.  The Veteran described sensitivity to light, being unable to get out of bed, sharp pain in the front and back of his head, and is in need of assistance from his mother when he experiences the migraines. 

As noted in the October 2012 remand, the Veteran reported complaints of headaches during service in March 2005 and April 2005.  He sought treatment shortly after his discharge from service in November 2005.  

The Veteran was afforded a VA examination in March 2006, where he claimed his mild headaches were related to his allergy and has existed since January 2002.  The Veteran reported reoccurring headaches which were migraines and that the attacks were mild headaches on both sides of his head.  Based on the Veteran's subjective history, the examiner diagnosed the Veteran with migraine headaches.

At the December 2012 VA examination it was noted that the Veteran's headaches began in 2002, when he was on active duty, after physical training.  The VA examiner stated that he was not able to find repetitive medical interventions of headache treatment or evaluations during the Veteran's military service.  He then stated that the etiology of the Veteran's currently reported headaches was tension.  He stated that in view of the "above search" the Veteran's reported chronic headaches are less likely than not related to his military service. 

While the December 2012 VA examiner stated in view of the "above search" he did not clarify what this search was.  While it could be assumed that it was a review of the Veteran's service treatment records, the Board finds that the VA examiner also failed to take into consideration the notations of headaches in his service treatment records.  In addition, the VA examiner failed to discuss the Veteran's treatment and diagnosis of migraine headaches shortly after his discharge from service.  Thus, the Board finds that a remand for a VA medical addendum opinion is warranted.  The VA examiner should provide a nexus opinion on the etiology of the Veteran's headaches and he/she should discuss the in-service notations of headaches and the diagnosis shortly after his discharge from service. 

As indicated in the introduction, the Board has included TDIU as an issue on appeal pursuant to Rice v. Shinseki, 22 Vet. Ap. 47 (2009).  While it was noted in the December 2012 VA examination report for his migraine headaches that he was currently working in IT it was noted at the November 2012 VA spine examination that his spine condition impacted his ability to work because he could not bend, stoop, crawl, lift, or bend.  He also had increased pain with prolonged walking, standing, or sitting.  In addition, at the March 2009 VA examination it was noted that he was terminated from employment due to not being able to perform and keep up with job requirements.  Thus, the issue of entitlement to a TDIU has been reasonably raised by the evidence of record.  Id.  However, appellate review of the TDIU element of the Veteran's claim at this time would be premature. In this regard, the Veteran should be sent a VCAA notice letter regarding the TDIU element of his claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The AOJ should also ask the Veteran for all employment information, to include if he is currently working.  Thereafter, the AOJ should schedule the Veteran for a VA examination to determine whether his service-connected disabilities render him unemployable. 

Finally, while on remand, the Veteran should be given another opportunity to identify any outstanding treatment records referable to his claimed disorder. Thereafter, any identified records should be obtained for consideration in the Veteran's appeal.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records and private treatment records.

2.  The Veteran should be provided VCAA compliant notice for TDIU.

3.  The Veteran should complete VA Form 21-8940, Veteran's Application for Increased Compensation Based Upon Unemployability and a VA Form 21-4192, Request for Employment Information in Connection with Claim for Disability Benefits (for each of the Veteran's former employers).  With the assistance of the Veteran, the AOJ should obtain any employment records from the Veteran's employer in order to ascertain the Veteran's employment history and the date he was last employed.  The Veteran must cooperate in this endeavor.  

4.  Return the Veteran's file to the VA examiner who conducted the Veteran's December 2012 migraine examination.  The file and a copy of this Remand must be made available to the examiner.  The examiner shall note in the examination report that the file and the Remand have been reviewed.  If the December 2012 VA examiner is not available, the claims file should be provided to an appropriate medical professional so as to render the requested opinion.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.
 
Based on a review of the Veteran's claims file and the Veteran's statements regarding the development and treatment of his claimed disorder and any available medical literature, the VA examiner should opine whether the Veteran's migraine headaches are at least as likely as not (i.e., a 50 percent or greater probability) due to his military service, to include the in-service notations of headaches.

The VA examiner should discuss the notations of headaches in the Veteran's service treatment records and his diagnosis of headaches shortly after service. The examiner should also state whether the Veteran's lay statements regarding his symptoms are consistent with the medical principles involved.  Citations to any medical literature used in offering this opinion should be provided.  A rationale for all opinions offered should be provided.  If the VA examiner cannot provide an opinion without mere speculation he must state so and explain why.

5.  The Veteran should be scheduled for a VA examination to determine the functional impact of the Veteran's service-connected disabilities in combination on his ordinary activities, to include his employability. The contents of the entire claims file, to include a complete copy of this REMAND, must be made available to the examiner, and the examination report must include discussion of the Veteran's documented history and assertions.  The examiner is requested to describe the Veteran's employment history. 

The VA examiner should assess the functional impairment caused by the Veteran's service-connected disabilities (low back strain, radiculopathy of the left lower extremity, and radiculopathy of the right lower extremity) in the aggregate (i.e., jointly), on his ordinary activities, to include his employability, taking into consideration his level of education, special training, and previous work experience, but not his age or any impairment caused by nonservice-connected disabilities. 

All opinions offered should be accompanied by a rationale.

6.  The AOJ should review the claims file to ensure that all the foregoing requested development is completed, and, thereafter, arrange for any additional development indicated.  The AOJ should then readjudicate the remaining claims on appeal.  If any benefit sought remains denied, the AOJ should issue an appropriate Supplemental Statement of the Case (SSOC), and provide the Veteran and his representative the requisite time period to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant unless he is notified.  

The purposes of this remand are to ensure notice is complete, and to assist the Veteran with the development of his claims.  The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is required of the appellant until further notice.  The Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated.  The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


